DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yashiro et al. (Yashiro, US 2017/0329197).
Re Claim 1: As shown in Fig. 2A, Yashiro discloses an electrochromic element comprising:
a first substrate 11; 
a first electrode layer 12; 
an electrochromic layer 13; 
an electrolyte layer 14; 
a second electrode layer 15; and 
a second substrate 16,
wherein the electrochromic element comprises the electrolyte layer 14 between the first electrode layer 12 and the second electrode layer 15.
Yashiro discloses that the first electrode layer 12 and the second electrode layer 15 are each formed by sputtering to have three-layer structure of ITO/AgPdCu/ITO in the film thicknesses of            10 nm/5 nm/10 nm, respectively [0179].
Accordingly, it is clear that 
the first electrode layer 12 including a transparent conductive layer A, a first metal layer, and a transparent conductive layer B; and
 the second electrode layer 15 including a transparent conductive layer C, a second metal layer, and a transparent conductive layer D,
wherein 
the transparent conductive layer A, the transparent conductive layer B, the transparent conductive layer C, and the transparent conductive layer D contain at least one selected from the group consisting of tin-doped indium oxide (ITO), fluorine-doped tin oxide (FTO), and antimony-doped tin oxide (ATO) [0067]; 
the first metal layer and the second metal layer contain at least one selected from the group consisting of silver alloys containing at least one of palladium, gold, platinum, and copper in silver, and silver; and
an average thickness of the transparent conductive layer A, the transparent conductive layer B, the transparent conductive layer C, and the transparent conductive layer D is 10 nm, which meets the claimed thickness of 5 nm or greater but 12 nm or less. 
Re Claim 2: The electrochromic element according to claim 1:
wherein an average thickness of the first metal layer and the second metal layer is 5 nm, which meets the claimed thickness of 5 nm or greater but 8 nm or less [0179].
Re Claim 3: The electrochromic element according to claim 1:
Yashiro does not disclose that visible transmittance of the first electrode layer is 70% or higher. However, when the structure recited in the reference is substantially identical to that of the claim, claimed properties of functions are presumed to be inherent (see MPEP 2112.01).
Accordingly, it is inherent that visible transmittance of the first electrode layer is 70% or higher.
Re Claim 4: The electrochromic element according to claim 1,
wherein, as shown in Fig. 2B of Yashiro, the electrochromic element 20 has a three-dimensionally curved surface.
Re Claim 5: The electrochromic element according to claim 4,
wherein a curvature radius of the three-dimensionally curved surface is 90 nm [0180], which meets the claimed radius of 60 mm or greater but 120 mm or less.
Re Claim 6: The electrochromic element according to claim 1, further comprising
a deterioration preventing layer 18 configured to prevent deterioration of the second electrode layer 15 [0116]. 
Re Claim 7: As shown in Figs. 2B and 6, Yashiro discloses an electrochromic light control lens comprising 
the electrochromic element according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (Ko, US 2021/0088865) in view of Ushigome (US 2013/0094073).
Re Claim 1: As shown in Fig. 1, Ko discloses an electrochromic element comprising:
a first substrate 110; 
a first electrode layer 220 including a transparent conductive layer A 222, a first metal layer 224, and a transparent conductive layer B 226; 
an electrochromic layer 130; 
an electrolyte layer 170; 
a second electrode layer 250 including a transparent conductive layer C 252, a second metal layer 254, and a transparent conductive layer D 256; and 
a second substrate 140,
wherein the electrochromic element comprises the electrolyte layer 170 between the first electrode layer 220 and the second electrode layer 250, 
the transparent conductive layer A 222, the transparent conductive layer B 226, the transparent conductive layer C 252, and the transparent conductive layer D 256 contain at least one selected from the group consisting of tin-doped indium oxide (TO), fluorine-doped tin oxide (FTO), and antimony-doped tin oxide (ATO) [0031, 0034], and
the first metal layer 224 and the second metal layer 254 contain at least one selected from the group consisting of silver alloys containing at least one of palladium, gold, platinum, and copper in silver, and silver [0032, 0034].
Ko does not disclose that an average thickness of the transparent conductive layer A, the transparent conductive layer B, the transparent conductive layer C, and the transparent conductive layer D is 5 nm or greater but 12 nm or less. 
Ushigome teaches that the transparent electrode layers need to be as thick as 10 nm to 300 nm when applied to an optical system that is required to have a high transmittance [0039]. This meets the claimed thickness of 5 nm or greater but 12 nm or less.
Accordingly, it is obviously applicable to the electrochromic element of Ko in order to realize a high transmittance.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form an average thickness of the transparent conductive layer A, the transparent conductive layer B, the transparent conductive layer C, and the transparent conductive layer D being 5 nm or greater but 12 nm or less in order to obtain a high transmittance.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (Ko, US 2021/0088865) in view of Ushigome (US 2013/0094073) as applied to claim 1 above, and further in view of Yashiro et al. (Yashiro, US 2017/0329197).
Re Claim 6: The electrochromic element according to claim 1:
Ko in view of Ushigome does not disclose a deterioration preventing layer configured to prevent deterioration of the second electrode layer. 
As shown in Fig. 4A, Yashiro discloses an electrochromic element comprising a deterioration preventing layer 18 (antideterioration later) configured to prevent deterioration of the second electrode layer 12 in order to improve repeating stability of the element [0116, 0117].
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ a deterioration preventing layer configured to prevent deterioration of the second electrode layer in order to improve repeating stability of the element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
November 4, 2022